DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Priority
The present application was filed 05/21/2018 and is a continuation of PCT/EP2016/078237 filed 11/21/2016. PCT/EP2016/078237 claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/258,493, filed 11/22/2015.

Status of the Claims
Claims 1-6, 30 and 33-38 are pending; Claims 1, 30, 33-35 and 38 are amended; claim 6 is withdrawn; and claims 7-29 are canceled. Claims 1-5, 30 and 33-38 are examined below.

Withdrawn Objections/Rejections
The previous objection to claim 35 is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claim 10 under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims (claim 10 has been canceled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PD-L1 Expression is Characteristic of a Subset of Aggressive B-Cell Lymphomas and Virus-Associated Malignancies, Clin. Cancer Res., 19(13), (2013), p. 3462-3473 (IDS entered 05/21/2018) in view of Hamanishi et al., Programmed cell death 1 ligand 1 and tumor-infiltrating CD8+ T lymphocytes are prognostic factors of human ovarian cancer, PNAS, (2007), p. 3360-3365, Amersham Pharmacia Biotech (technical manual), “Fluorescence Imaging, Principles and Methods, 2000 (144 pages) < https://www.bu.edu/picf/files/2010/10/Fluor-ImagingPrinciples.pdf>, Vet et al., Multiplex detection of four pathogenic retroviruses using molecular beacons, 96, (1999), p. 6394-6399, Kerschmann et al., US 6,195,451B1 and Nuovo et al., WO00/24760.
Chen et al. teach identifying tumor infiltrating PD-L1 positive immune cells in a PD-L1 positive tumors comprising double IHC methods, detecting CD68 (an immune cell marker) and PD-L1 (see page 4, last paragraph). Chen teach contacting tissue sample with a first primary antibody specific to PD-L1 in a manner to effect binding of the antibody to the tissue sample in proximity to PD-L1 expressed by the tissue, depositing a first enzyme in proximity to the bound anti-PD-L1 antibody, reacting with a substrate to deposit a first dye (see Chen teach detecting PDL1 using Universal DAB Detection kit, thereby addressing dye comprising diaminobenzidine (DAB)), and contacting with a second primary antibody specific to an immune cell marker (CD68), depositing enzyme in proximity to the second primary antibody and reacting with a second substrate to effect deposition of a second dye on the sample.
However, Chen et al. fails to teach a first dye selected from the group consisting of (dimethylamino) azobenzene-4’-sulfonamide (DABSYL), and the second dye is tetramethylrhodamine (DISCOVERY Purple) (claim 1). Further, although Chen does teach staining for an immune cell marker (CD68), Chen fail to teach Applicant’s elected species of immune cell marker, namely CD8. 
Hamanishi et al. teach correlation between tumor PD-L1 expression and intraepithelial CD8+ tumor infiltrated lymphocyte count indicate that tumor PD-L1 expression is relevant to host-tumor immunity and as such reflects patient outcome (page 3364, col 1, para 2; see also Figure 1). See further at para 3, Hamanishi suggest examination of PD-L1 expression on tumor cells for evaluating host-tumor immunity for better management of disease (ovarian cancer, see further para 4 suggesting the pathway as a potential immunotherapeutic target for restoring antitumor immunity, i.e. since expression of PD-L1 appears to suppress anti-tumor CD8+ T cell response (abstract)).
Although Chen fails to teach the particular combination of dyes as claimed for dual staining, see Amersham Pharmacia Biotech technical manual, it was well known in the art at the time that multi-labeling was one of the many advantages afforded by fluorescent detection dyes/ techniques (page 1, para 3). 
In particular, see starting at page 8, Chapter 3 Amersham discuss the ability to perform, for example, a 2 label approach for detection (e.g., para 1). Amersham teach at page 29, one should select different labels exhibiting different emissions, such that they are resolvable (para 3), for example for best results Amersham suggest selecting fluorochromes with emission peaks at least 30 nm apart. In particular, see page 85, Amersham teach there are several forms of reactive fluorochromes commonly used, for example tetramethylrhodamine isothiocyanate (an example of a tetramethyl rhodamine), also see Appendix 2 identifying commonly used fluorophores recognized in the art, including Cy5 emission 670nm (page 121, and appendix 3, page 128), TAMRA emission at 580 (a tetramethyl rhodamine, page 126, also listed at appendix 3, page 129 as a multipurpose label). 
Vet is another example in the art using differentially detectable labels, including tetramethylrhodamine and DABSYL (see e.g., page 6395, col. 2, paras 2 and 3).
Although each of Amersham and Vet are teaching their combination of dyes usable together for the purpose of fluorescence microscopy (based on their differential fluorescent emissions), see also for example Kerschmann et al., the art at the time did also recognized that the same dyes could be useful for both fluorescence and standard (i.e., brightfield) microscopy.
Further, see also Nuovo et al. (pages 7-8), who teach, although fluorescence is recognized as an acceptable alternative to brightfield microcopy, brightfield detection is preferable to fluorescence because more laboratories have the necessary equipment, personnel are more familiar with the equipment and observation of cell morphology under brightfield detection, the analysis is easily automated. 
It would have been prima facie obvious to one having ordinary skill at the time the claimed invention was effectively filed to have targeted CD8 (Applicant’s elected species of invention) as the immune cell marker in place of CD68 for the purpose of better disease management with respect to ovarian cancer, namely in order to assess the PD-L pathway as a potential immunotherapeutic target to treat ovarian cancer (see Hamanishi). One of ordinary skill would have a reasonable expectation of success because the combination of PD-L1 in CD8+ was previously known in the art for this purpose (Hamanishi, PD-L1 known in the art to suppress anti-tumor CD8+ T cell response).
Further, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method as taught by the combination of Chen and Hamanishi to have such to arrive at the claimed combination(s) of first and second dye as claimed (namely DABSYL as first dye, tetramethylrhodamine as the second dye, or tetramethylrhodamine as first dye, DABSYL as second dye) as an obvious matter of selecting a combination of dyes from a list of known suitable and predictable alternatives recognized for dual staining in the art. In particular, each of the dyes (of the first and second dye species as recited in the amended claim language) represents a fluorescent dye label commonly used and available in the art for differential, plural target detection (see for example, Amersham and Vet, teaching for example, the combination of tetramethylrhodamine and DABSYL as claimed as contrasting dyes). 
In particular, it would have been obvious and well within the skill level of the ordinary artisan to arrive at the recited combination by selecting from the finite list of predictable, art known alternatives, one particularly motivated to arrive at a combination as claimed considering Amersham teach it was known when selecting labels that are differentially detectable, to select those with emissions at least 30 nm apart in order to achieve the best results (the combination of any of the claimed recited first dyes are at least 30 nm apart from the emission of the second claimed dye). One having ordinary skill would have had a reasonable expectation of success considering the labels were both art recognized labels, common for the purpose of differential detection, and because the art supports the appropriate selection of any of the recited combinations for dual staining would be well within the ordinary artisan’s skill level. Further, one having ordinary skill would have a reasonable expectation of success considering tetramethylrhodamine and DABSYL were previously demonstrated as a combination (Vet et al.).
Furthermore, although both Amersham and Vet are teaching the combination of these dyes in relation to fluorescent microscopy, it would additionally have been obvious to have applied the combination as a combination for brightfield microscopy (as in Chen) (for either brightfield or for fluorescence) because the prior art also appreciated that the same dyes could be useful for both fluorescence and standard (i.e., brightfield) microscopy (Kerschmann), one motivated to rely on brightfield microscopy for the advantages over fluorescence, including because more laboratories have the necessary equipment, personnel are more familiar with the equipment and observation of cell morphology under brightfield detection (see Nuovo et al.). Given that the art recognized stains/dyes including fluorescent dyes provide contrast in bright-field staining/are suitable for brightfield, and the advantages of using bright-field over fluorescence, one having ordinary skill in the art would similarly have a reasonable expectation of success implementing the dye combination as taught by the art for the purpose of bright-field (maintaining the IHC detection as bright-field microscopic detection, as in Chen).
Regarding the amended claim language “brightfield microscopy-detectable dye”, the combination of dyes as taught by the prior art, although generally referred to as “fluorescent dyes” are the same species of dye as presently claimed. See MPEP 2112.01, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Because the dyes taught by the combination of the dye are the same (structurally/compositionally) as those presently claimed, it would necessarily follow that they similarly be brightfield detectable.
Regarding claim 2, see as cited above the combination of the cited art addresses co-expression of PD-L1 and at least one immune cell marker (CD8).
Regarding claims 4 and 5, see the combination of the cited art addressing the elected species (CD8).
Regarding claims 30 and 33, see above analysis of the independent claim, as the same reasoning applies presently (see the detailed analysis previously above). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hamanishi et al., Amersham and Vet et al., Kerschmann et al. and Nuovo et al. as applied to claim 1 above, and further in view of Lower, Antibody for Immunotherapy, Cancer, 2014 (1 page).
The combination of the cited prior art teaches a method substantially as claimed, however Chen et al. fails to teach anti-PD-L1 antibody that is SP142 antibody (claim 3). 
Lower (1 page) teach a PD-L1 rabbit monoclonal antibody (SP142) for IHC, see Lower teach the antibody offers a sensitive and specific method to stain and analyze both tumor and immune cells, see Lower teach SP142 antibody outperforms other commercially available PD-L1 antibodies. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of the cited art in order to use SP142 as the anti-PD-L1 antibody because Lower teach SP142 as a superior antibody with regarding to performance compared to other commercially available antibodies. One of ordinary skill would have a reasonable expectation of success because Lower teach SP142 as an antibody that would result in sensitive and specific PD-L1 detection when used for IHC.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hamanishi et al., Amersham, Vet et al., Kerschmann et al. and Nuovo et al., as applied to claim 1 above, and further in view of Miller et al., WO2012/003476A2.
Regarding claim 34, Chen et al. and the combined prior art teach a method comprising a first and second dye substantially as claimed, however, the combination of the cited prior art is silent as to weather the first dye or the second dye is deposited via a signaling conjugate comprising a latent reactive moiety configured to react with the enzyme for form a reactive species (claim 34); specifically where the signaling conjugate comprises the latent reactive moiety directly conjugated to the first or second dye (claim 35), the latent reactive moiety comprising either tyramide (claims 36 and 37) or quinone methide analyte (claim 36).
Miller et al. teach the use (for example in multiplex assay) of hapten conjugates to amplify signal (abstract), particularly for the use of detection of antigens in methods of IHC (page1, lines 20-29). In particular, see at page 74, para 1 teaches rhodamine and DABSYL-tyramide conjugates in particular, as indicated to provide superior results (as compared to their detection in direct assay). See also at page 88, first paragraph, conjugates that provided exemplary results included DABSYL- and rhodamine-tyramide conjugates.
It would have been further prima facie obvious to one having ordinary skill in the art, performing detection as in Chen and the cited art above (i.e., to one relying on a first and second dye combination as indicated above) to have deposited one or both of the dyes (DABSYL and tetramethylrhodamine) by way of a tyramide hapten (i.e., to have performed the deposition of the dye by way of DABSYL- and or tetramethylrhodamine-tyramide conjugate(s)) as in the technique of Miller, in order to substantially amplify the signal(s), thereby enhancing detection. One having ordinary skill would have a reasonable expectation of success because Miller teach such strategy (use of a tyramide) with each of rhodamine and DABSYL achieves superior results.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hamanishi et al., Amersham, Vet et al., Kerschmann et al., Nuovo et al. and Miller et al.
Chen is as cited in detail previously above (see as discussed above regarding claim 1). 
However, Chen et al. fails to teach a first dye selected from the group consisting of (dimethylamino) azobenzene-4’-sulfonamide (DABSYL), and the second dye is tetramethylrhodamine (DISCOVERY Purple) (claim 1). Further, although Chen does teach staining for an immune cell marker (CD68), Chen fail to teach Applicant’s elected species of immune cell marker, namely CD8. 
Each of Hamanishi et al. Amersham, Vet, Kerschmann et al. and Nuovo et al. are as cited in detail previously above.
See also Miller et al. is as cited in detail above, teaching the advantage of DABSYL and rhodamine-tyramide hapten conjugates for improving detection.
It would have been obvious to have modified Chen et al. as indicated previously above (see analyses above regarding claim 1, namely modifying Chen et al. with the teachings of Hamanishi, Amersham, Vet, Kerschmann and Nuovo).
It would have been further obvious to have modified the dyes (namely DABSYL and tetramethylrhodamine) in order to rely on the tryamide conjugates as in Miller for the reasons as discussed previously above (see the analyses as set forth previously above, as the same reasoning also applies presently, namely to amplify signal, and provide superior results).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive for the following reasons.
At remarks pages 5 Applicant indicates amendments to the claims. 
Regarding remarks pages 5-6, see as indicated previously above, the previous objection to claim 35 and rejection of claim 10 under 35 U.S.C. 101 are withdrawn in response to Applicant’s amendments to the claims. 
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 7-8), Applicant indicates amendments to the claims in order to overcome the rejection. Applicant argues the present invention is based, at least in part, on the discovery that the claimed methods are advantageous for differentiating PD-L1 positive tumor cells and tumor infiltrating PD-L1 positive immune cells. Applicant asserts conventional IHC approaches be present difficulty for pathologists to differentiate between these two clinically relevant cell populations, as well as to identify the immune cells when present in a PD-L1 tumor. Applicant asserts the duplex brightfield IHC technique claimed improves identification and enhances throughput by providing a clearly distinguishable double staining procedure. 
	However, this argument is not persuasive because the dual marker combination as claimed were already recognized prior to Applicants invention for differentiation of PD-L1 positive tumor cells and tumor infiltering PD-L1 positive immune cells (see art rejection as set forth previously and above). Further dual marker IHC was known, and further the combination of claimed dyes was previously recognized by those having ordinary skill in the art. There is no evidence of record that supports that it was surprising or unexpected that the combination of dyes as claimed achieves an unexpected or surprising result regarding contrast for brightfield detection. Furthermore, considering it was known that fluorescent dyes are usable in fluorescence or brightfield microscopy (Kerschmann et al.), it does not appear to be unexpected that the claimed combination provides sufficient contrast for differentiation when using brightfield microscopy.
	Applicant argues the claims achieve an effect that is strikingly apparent in the color version of the figures 1A-1C (attached as Appendix A), referring to the ability to visualize distinguish the cells. 
	However, for the reasons as discussed, these results do not appear to be surprising or unexpected based on the cited prior art of record. There is no evidence of record that establishing unexpected results (for example, no comparison data or Declaration evidence, or any other evidence to support that the claimed pair of dyes achieves an unexpected or superior result).
	At remarks pages 9-10, Applicant summarizes the cited art and argues the cited prior art in the previous action fails to address the amendments to the claims. However, see the amended grounds of rejection set forth in response to the amendments to the claims.
	At remarks page 11, Applicant also argues there is no reasonable expectation of success, however, see as discussed above, it was recognized in the art at the time that stains (including fluorescent dyes) were usable for brightfield imaging (for providing contrast and brightfield microscopy).
	Applicant also remarks (page 11-12), the claimed methods provide superior results compared to existing IHC using chromogens with overlapping absorbance spectra, as in Chen. However, based on the combination of the cited art, it would have been obvious to have modified Chen to rely on these dyes for contrast, including when used for brightfield microscopy. 
	At remarks page 11 Applicant addresses a previous response to arguments where the Office has stated it does not appear that claimed improvement would be unexpected or surprising. In response, it is maintained that these arguments at remarks page 11 are not persuasive for the reasons as discussed in detail above, namely the art recognized the ability to use such dyes as those claimed (recognized conventionally as fluorescent dyes) in brightfield microscopy, further bright field microscopy was recognized advantageous over the alternative fluorescent methods (see above, newly cited Kerschmann and Nuovo). 
	For all of these reasons, Applicant’s remarks are not persuasive and the claims are rejected as set forth in detail above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677